                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

ROBERT JACKSON                                  )
                                                )
                    Plaintiff,                  )      No. 17-cv-07739
                                                )
      v.                                        )      Judge Edmond E. Chang
                                                )
THE VILLAGE OF JUSTICE and                      )
OFFICER DAMIEN DYAS,                            )
                                                )
                    Defendants.                 )

                         MEMORANDUM OPINION AND ORDER

      Robert Jackson brings various civil-rights and state-tort claims against Village

of Justice Police Officer Damien Dyas for injuries sustained during an arrest. R. 34,

Am. Compl.1 In addition to the individual claims against Dyas, Carr also seeks to

hold the Village of Justice liable for what Dyas did. Specifically, Jackson brings a

Monell claim against the Village, arguing that Dyas’s alleged misconduct was caused

in part by the Village’s perpetuation of a police code of silence, as well as its failure

to adequately train officers on the use of excessive force. 42 U.S.C. § 1983. The Village

now moves to dismiss the Monell claim against it. R. 49, Mot. Dismiss. (The individual

claims against Dyas are not directly at issue in this motion.) For the reasons

discussed below, the Village’s motion is granted.




      1The  Court has federal question jurisdiction under 28 U.S.C. § 1331. The Court has
supplemental jurisdiction over the state-law claim under 28 U.S.C. § 1367. Citations to the
record are noted as “R.” followed by the docket number, and when necessary, the page or
paragraph number.
                                  I. Background

       For the purposes of this motion, the Court accepts as true the allegations in

the Amended Complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007). In October 2016,

Robert Jackson was at his home in Evergreen Park in Cook County, Illinois, when

two police officers from the Village of Justice (another suburb within Cook County)

showed up at his door. Am. Compl. ¶¶ 8-9. According to Jackson, the two officers were

Damien Dyas and an Officer “Malloy” (Jackson does not provide his first name). Id.

¶ 9.

       Jackson asked the officers why they were at his house. Am. Compl. ¶ 9. The

officers told him that they were there to serve an order of protection that had been

filed against him. Id. ¶ 10. They also told him that he needed to come with them. Id.

In response, Jackson asked whether there was a warrant for his arrest. Id. ¶ 11. The

officers replied no, but maintained that Jackson needed to come with them because

they had an order of protection to serve him. Id. ¶ 12. Jackson then asked if he could

see the order. Id. ¶ 13. He also told the officers that there was no reason for him to

come with them if he was not under arrest, but that he would be willing to “make an

appointment to come down and speak with them accompanied by his parole officer or

his attorney.” Id.

       All of a sudden, the officers grabbed Jackson. Am. Compl. ¶ 14. Specifically,

“Dyas grabbed Jackson’s arm and pulled him from the doorway,” while Malloy “bent

down and pulled Jackson’s leg.” Id. The officers then “threw Jackson to the ground”




                                          2
down eight concrete steps. Id. ¶ 16. The fall dislocated his collarbone. Id. After that,

the officers handcuffed him. Id.

      At that point, “other officers arrived at the scene.” Am. Compl. ¶ 17. Jackson

was then placed into a squad car and taken to the Justice Police Department. Id. ¶

18. At the police station, Jackson complained of chest and shoulder pain, so he was

taken to the hospital for overnight treatment. Id. ¶ 19.

      The next day, Officer Dyas and another officer (it is unclear if it was Malloy)

drove Jackson from the hospital to the Cook County Department of Corrections. Am.

Compl. ¶ 20. During the car ride, Jackson “began having difficulty breathing because

his dislocated collarbone was blocking his windpipe.” Id. Jackson stuck his head out

of the police car window to try to get more air. Id. When he did this, the officers

stopped driving and removed Jackson from the car. Id. ¶ 21. (Jackson was still in

handcuffs at this point. Id.) Dyas and the other officer “beat Jackson for several

minutes,” ultimately leaving him with three fractured ribs. Id. Jackson alleges that

during the beating, he told the officers, “I can’t breathe,” and Dyas simply responded,

“If you can talk, you can breathe.” Id. According to Jackson, neither Dyas nor “the

officers” did anything to “stop or report any officers’ use of excessive force and failed

to intervene during the battery.” Id. ¶ 22.

      After the beating, the officers “picked Jackson up, shackled his arms and legs

and threw him horizontal into the police car.” Am. Compl. ¶ 23. In addition to the

three fractured ribs, Jackson was also left with a broken collarbone (it is unclear if

this was a different injury from the broken collarbone he sustained the previous



                                              3
night) and an injured anklebone. Id. ¶ 24. He had difficulty walking and had to wear

a brace. Id.

      According to Jackson, Dyas and the officers later tried to cover up their

misconduct by falsely reporting that they had told Jackson he was under arrest and

that Jackson had resisted arrest, which is why they had to use force on him. Am.

Compl. ¶ 26. Jackson was not served with the order of protection—which was the

ostensible purpose of the original encounter at his house—until November 2017, more

than a year later. Id. ¶ 25.

      Jackson now alleges that the Village of Justice is in part responsible for his

injuries. Specifically, he claims that the Village failed to “adequately train, supervise,

control, intervene, report, review, investigate, discipline and dismiss” its officers on

the use of both excessive force and proper citizen’s arrests. Am. Compl. ¶¶ 53-54.

Jackson also claims more generally that the Village failed to even have adequate

policies related to excessive force and citizen’s arrests. Id. And finally, Jackson argues

that the Village maintains a “code of silence,” under which officers help cover up each

other’s misconduct. Id. ¶ 53.

                                  II. Legal Standard

      Under Federal Rule of Civil Procedure 8(a)(2), a complaint generally need only

include “a short and plain statement of the claim showing that the pleader is entitled

to relief.” Fed. R. Civ. P. 8(a)(2). This short and plain statement must “give the

defendant fair notice of what the … claim is and the grounds upon which it rests.”




                                            4
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (cleaned up).2 The Seventh

Circuit has explained that this rule “reflects a liberal notice pleading regime, which

is intended to ‘focus litigation on the merits of a claim’ rather than on technicalities

that might keep plaintiffs out of court.” Brooks v. Ross, 578 F.3d 574, 580 (7th Cir.

2009) (quoting Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514 (2002)).

       “A motion under Rule 12(b)(6) challenges the sufficiency of the complaint to

state a claim upon which relief may be granted.” Hallinan v. Fraternal Order of Police

of Chi. Lodge No. 7, 570 F.3d 811, 820 (7th Cir. 2009). “[A] complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S.

at 570). These allegations “must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555. The allegations that are entitled to the

assumption of truth are those that are factual, rather than mere legal conclusions.

Iqbal, 556 U.S. at 678-79.

                                       III. Analysis

       Under Monell v. Department of Social Services of New York, a municipality can

be held liable on a § 1983 claim only “when execution of a government’s policy or

custom ... inflicts the injury that the government as an entity is responsible for under

§ 1983.” 436 U.S. 658, 694 (1978). To state a Monell claim against the Village, Jackson

must allege: (1) the deprivation of an underlying substantive constitutional right; (2)



       2This opinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).

                                              5
the existence of an official policy or other governmental custom; and (3) that this

policy or custom was the moving force behind the deprivation of his substantive

constitutional rights.3 See Teesdale v. City of Chi., 690 F.3d 829, 833 (7th Cir. 2012).

For the reasons explained below, Jackson has not adequately alleged the existence of

a policy or custom, so the Monell claim against the Village must be dismissed, albeit

without prejudice for now.

       In order to adequately allege the existence of an official policy or custom,

Jackson must point to (1) an express policy that, when enforced, caused a

constitutional violation; (2) a widespread practice that, although not authorized by

written law or express municipal policy, constituted a custom or usage with the force

of law; or (3) a constitutional injury by a person with final policymaking authority.

McTigue v. City of Chi., 60 F.3d 381, 382-83 (7th Cir. 1995). Here, Jackson has chosen

the second of the three routes: he alleges that although the Village has not explicitly

and officially promulgated an unconstitutional policy, it has failed to train its officers

and maintained an unwritten custom that caused the excessive force. The accusations

can be broadly divided into two categories. First, there is the allegation that the

Village not only failed to adequately train, supervise, and discipline its officers on

excessive force and citizen’s arrests, but also, relatedly, failed to even have “adequate”

policies in the first place. See Am. Compl. ¶¶ 53-54. The Court will analyze these

allegations as a group because they all rest on a claim of failure or inadequacy, as


       3The parties have not really briefed the “constitutional deprivation” element of the
Monell claim, so the Court does not address that issue here and assumes for purposes of this
motion that the underlying alleged constitutional deprivations—Jackson’s excessive-force
claims against Dyas—are valid.
                                             6
opposed to a claim that some affirmative policy has caused injury. Then, separately,

Jackson alleges that the Village maintains a code of silence, which “serves to ratify

… and authorize” officer misconduct. Id. ¶ 53.

      The Village moves to dismiss on the basis that Jackson has failed to identify

“any other circumstance in which Dyas or other Village of Justice police officers

engaged in unconstitutional conduct, and were not reprimanded, disciplined, or

criminally prosecuted, or where there was a code of silence.” R. 50, Def.’s Br. at 6. The

Village argues that Jackson only identifies a single instance of “unconstitutional

conduct arising out of his own arrest,” which is not enough to conclude that there thus

must have been a Village policy. Id. at 5 (emphasis added). In response, Jackson

points out that he is “not required to identify every other or even one other individual”

who has suffered the same constitutional injury in order to establish that the Village

had these policies (or failed to have these policies) in place. R. 56, Pl.’s Resp. Br. at 1

(citing White v. City of Chi., 829 F.3d 837, 844 (7th Cir. 2016)).

      Generally speaking, Jackson is right that there is no blanket rule that Monell

plaintiffs must always allege multiple instances of unconstitutional conduct in order

to show that a policy exists. There are certainly contexts in which an allegation of a

single instance of wrongdoing is enough to support an inference that a more systemic

policy or custom exists. For example, in the medical-treatment context, a single

allegation that a jail doctor refused to perform a procedure and explained to the

detainee that the municipality never allows that particular procedure might be

enough to support an inference of a systemic policy or custom. Similarly, in White v.



                                            7
City of Chicago, a Seventh Circuit case which both parties cite, the plaintiff was

challenging an arrest-warrant application policy premised in part on a “standard

printed form that does not require specific factual support for an application for an

arrest warrant.” 829 F.3d at 844. The Seventh Circuit held that the form’s lack of a

factual-support section (coupled with the plaintiff’s description of his individual

experience) was enough to allege that a widespread policy existed. Id. The fact that a

“standard form” was used in one particular instance could support a reasonable

inference that that standard form was also used in all or many instances.

      But Jackson’s case arises in a different context from these examples. To repeat,

it is true that there is no blanket requirement that a Monell plaintiff must allege

multiple instances of wrongdoing. But context matters. In some cases—like

Jackson’s—the nature and specifics of the underlying constitutional claim demand

that more than one instance is needed to make out a plausible inference for the

existence of a widespread but unwritten policy or custom. Here, Jackson’s allegations

are really much more specific to him, rather than suggestive of a more systemic

practice. Jackson is essentially arguing that because he was subjected to excessive

force by Officer Dyas (and a few other officers) in October 2016, then that means the

Village as a whole has a widespread policy or custom in which officers are not trained,

supervised, or disciplined, or, alternatively, that the Village simply does not maintain

any “adequate” policy whatsoever on excessive force or proper arrest procedures. But

that is too large of a logical leap to make. This is unlike White, for instance, where




                                           8
evidence of a systemic problem (the inadequate warrant-application form) was

embedded in the plaintiff’s individual experience.

        Here, Jackson’s allegations only go so far as to specify that he himself suffered

excessive force at the hands of a few officers. To be fair, he does allege that based on

“information and belief,” both Officer Dyas and other Village of Justice officers have

“a history of violating constitutional rights of citizens, including but not limited to

civilian misconduct complaints.” Am. Compl. ¶¶ 31-32. But he does not tie this alleged

“history” of misconduct to any sort of broader policy, nor even any failure to discipline

Dyas on an individual level. (For instance, there is no allegation that Officer Dyas

had managed to escape discipline on previous civilian-misconduct complaints.)

Similarly, there are no factual allegations (as opposed to conclusory allegations)

linking the alleged misconduct of the individual officers in this case to any of the other

alleged policies or customs in the amended complaint (such as failure to train,

supervise, or maintain adequate policies). So the Monell claim on these theories must

fail.

        It is also worth mentioning that to the extent that Jackson is pursuing failure

to train, supervise, and discipline theories, the substantive bar is even higher: “the

inadequacy of police training may serve as the basis for § 1983 liability only where

the failure to train amounts to deliberate indifference to the rights of persons with

whom the police come into contact.” City of Canton, Ohio v. Harris, 489 U.S. 378, 388

(1989). See also Ruiz-Cortez v. City of Chi., 931 F.3d 592, 599 (7th Cir. 2019) (“Failure-

to-supervise claims, like failure-to-train claims, are a tenuous form of Monell



                                            9
liability” and require deliberate indifference); Cazares v. Frugoli, 2017 WL 1196978,

at *19 n.16 (N.D. Ill. Mar. 31, 2017) (noting that federal courts have applied the

deliberate indifference standard to failure-to-discipline claims). In the municipal

liability context (as distinct from Eighth Amendment prison-conditions cases),

deliberate indifference means the Village “(1) failed to provide adequate training in

light of foreseeable consequences; or (2) failed to act in response to repeated

complaints of constitutional violations by its officers.” Miranda v. Cty. of Lake, 900

F.3d 335, 345 (7th Cir. 2018) (cleaned up). That is, the Village must have been on

“actual or constructive notice of a problem.” Id. Here, Jackson has not met that high

bar. The allegations in his current complaint do not support a plausible inference of

deliberate indifference on the part of the Village.

      The code-of-silence allegation is a much closer call. The theory here is that the

Village maintained a policy or custom in which officers help cover up police

misconduct and intentionally do not intervene in each other’s wrongdoing. See Pl.’s

Resp. Br. at 2. Reading the Amended Complaint generously, Jackson technically

alleges two separate instances during which at least two different Village of Justice

officers failed to intervene when Officer Dyas beat him. Am. Compl. ¶¶ 14, 16, 21-22.

At the end of the day, however, these allegations are still premised on Jackson’s

individual experience. At most, Jackson has sufficiently alleged that in his particular

case, Officer Dyas and his partners helped cover up each other’s wrongdoing—but

this is not enough to plead Monell liability. And again, this is not to say there is a

blanket requirement that § 1983 plaintiffs must always allege multiple narratives of



                                          10
misconduct in order to successfully allege a policy or custom. But in this case, based

on these facts, there is not enough to connect the dots between what happened to

Jackson and his conclusion that the Village as a whole maintained a widespread

policy or custom where officers routinely cover up each other’s crimes.

      For all these reasons, Jackson has failed to adequately allege the existence of

a policy or custom, and the Monell claim against the Village must be dismissed. That

being said, the dismissal is without prejudice (even though Jackson has already

amended his complaint once). Specifically, Jackson is authorized to take discovery

“from the ground up,” which means he may still try to establish the existence of a

policy or custom through discovery from the individual officers about what they

personally know. So, for instance, he is free to ask Officer Dyas questions about

whether he has ever had training on excessive force, and if so, what kind of training.

Those are the sorts of questions that a plaintiff is allowed to ask in exploring

individual-officer liability, and they can also be the basis for a viable set of Monell

allegations. (In contrast, Jackson is not permitted at this point to engage in broad-

based Monell discovery against the Village itself.) Depending on the types of

admissions he can elicit, Jackson might be able to then build a viable Monell claim.

      The same also applies to the code-of-silence claim. Jackson may ask questions

about the existence of a code of silence (which the officers will likely deny), and then

he can try to elicit the disciplinary histories of individual officers, which could produce

enough facts to state a Monell code of silence claim at the pleading stage. See, e.g.,

Spearman v. Elizondo, 230 F. Supp. 3d 888, 892 (N.D. Ill. 2016) (allowing code-of-



                                            11
silence claim to survive where conclusory assertions were buttressed by numerous

factual allegations); Baskins v. Gilmore, 2018 WL 4699847, at *6 (N.D. Ill. Sept. 30,

2018) (allowing code-of-silence claim to survive where conclusory allegations had a

factual foundation).

      One final point: just because the Monell claim against the Village has been

dismissed (for now), that does not mean that Jackson is barred from later arguing at

trial (if things get that far) that these particular individual officers had a motive to

cover up each other’s wrongdoing. In other words, today’s holding just means that

Jackson has not alleged enough to support an inference of an actual policy or custom

spanning the entire Village of Justice Police Department. When it comes to individual

officers or groups of officers, though, Jackson is still free to argue that a cover-up

existed in his particular case and that the officers were motivated to do so because

they worked together.

                                   IV. Conclusion

      The Monell claim against the Village of Justice is dismissed without prejudice.

In light of Second Amended General Order 20-0012, the status hearing of April 28,

2020 is reset to May 27, 2020 at 9:30 a.m.

                                                      ENTERED:



                                                            s/Edmond E. Chang
                                                      Honorable Edmond E. Chang
                                                      United States District Judge

DATE: March 31, 2020



                                          12
